Name: COMMISSION REGULATION (EC) No 776/97 of 28 April 1997 correcting Regulation (EC) No 717/97 on applications for import licences for rice and broken rice submitted in the first five working days of April 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  cooperation policy;  plant product;  EU finance
 Date Published: nan

 No L 112/28 ( EN Official Journal of the European Communities 29 . 4. 97 COMMISSION REGULATION (EC) No 776/97 of 28 April 1997 correcting Regulation (EC) No 717/97 on applications for import licences for rice and broken rice submitted in the first five working days of April 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administra ­ tion of certain tariff quotas for imports of rice and broken rice ('), as amended by Commission Regulation (EC) No 11 2/97 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EC) No 717/97 f) was drawn up on the basis of notifications from the Member States; whereas the notification regarding one Member State was incorrect and whereas account should therefore be taken of actual applications and that Regulation should be corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 717/97 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 24 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 190 , 31 . 7 . 1996, p . 1 . {A OJ No L 20 , 23 . 1 . 1997, p . 23 . (  ») OJ No L 106, 24. 4 . 1997, p . 13 . 29 . 4. 97 I EN Official Journal of the European Communities No L 112/29 ANNEX 'ANNEX Article 5 (2) of Regulation (EC) No 1522/96 Reduction coefficient to be applied to the quantities applied for and the quantities available under the fol ­ lowing tranche: (a) Quota referred to in Article 2 ( 1 ) (a), wholly-milled and semi-milled rice falling within CN code 1006 30 Origin Percentagereduction Quantity available under the tranche for July 1997 ( tonnes) USA  38 721 Thailand 0 8 105 Australia 0 804 Other countries 97,2765 0 (b) Quota referred to in Article 2 ( 1 ) (b), husked rice falling within CN code 1006 20 Origin Percentagereduction Quantity available under the tranche for July 1997 (tonnes) Australia 0 10 429 USA \ 7 642 Thailand 0 215 Other countries 90,9722 0 (c) Quota referred to in Article 2 ( 1 ) (c), broken rice falling within CN code 1006 40 00 Origin Percentagereduction Quantity available under the tranche for July 1997 ( tonnes) Thailand 0 22 612 Australia 0 5 450 Guyana 0 8 503 USA 0 4 281 Other countries 0 9 663 '